Rugg, C.J.
This is an action of tort to recover compensation for injuries received by the plaintiff on the evening of March 12,1927, through a defect in a sidewalk. The trial judge ruled that the plaintiff was not entitled to recover because of the lack of evidence that the defendant had actual or constructive notice of the defective condition of the sidewalk which resulted in the injury. The evidence on that point was this: While the plaintiff was walking on the sidewalk, the earth caved in and she fell in the hole, which extended across the sidewalk and was about three feet wide and three feet deep. She went into the hole up to her hips and her feet hit some pipes at the bottom. There was no evidence that any indication of the hole existed prior to the accident. The sidewalk was of concrete and a new house had recently been built on a nearby lot. The place where the plaintiff fell was on a part of the sidewalk where the concrete had been removed for a space of three feet and replaced with earth. The earth appeared to be level with the concrete and looked all right to the plaintiff but gave way and caused her fall. It was agreed in behalf of the defendant that an opening was not made across the sidewalk without a permit. The only record of a permit for this place was of one issued on November 23, 1926, good for thirty days, to connect drains, and an inspector’s report of openings on December 2 and December 4, 1926.
The ruling was right. The case is governed by Stone v. Boston, 280 Mass. 31, where the pertinent authorities are reviewed.

Exceptions overruled.